08/11/2022



                                                                                  Case Number: DA 22-0230
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 22-0230


IN THE MATTER OF:

M.G.,

        Youth in Need of Care.


                   ORDER GRANTING MOTION FOR
                     FIRST EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant is granted an extension of time

until September 19, 2022, to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August
                                                                           PAGE   1 11 2022